66 So. 2d 173 (1953)
MILWAUKEE MECHANICS INSURANCE CO.
v.
Katherine O. MAPLES.
8 Div. 706.
Supreme Court of Alabama.
June 18, 1953.
Davies & Williams and Marvin Williams, Jr., Birmingham, for petitioner.
Bradshaw, Barnett & Haltom and E. B. Haltom, Jr., Florence, opposed.
MERRILL, Justice.
Petition of Milwaukee Mechanics Insurance Company for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Milwaukee Mechanics Ins. Co. v. Maples, Ala.App., 66 So. 2d 159.
Writ denied.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.